Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporationby reference in RegistrationStatement No. 333-171269 on Form S-8 of our report dated March 30, 2012 relating to the consolidated statements ofoperations, comprehensive loss, changes in the stockholders' equity and cash flows for the years then ended of Delta Oil & Gas, Inc. appearing in theAnnal Report onForm 10-K of Delta Oil & Gas, Inc. for the year ended December 31, 2011. /s/ Mark Bailey & Company, Ltd. Mark Bailey & Company, Ltd. Reno, NV
